NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                               JUN 30 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

DOLORES SANCHEZ DE GOMEZ, as                     No. 10-56542
next friend of Guillermo Gomez-Sanchez,
                                                 D.C. No. 3:10-cv-00652-JM-JMA
              Petitioner - Appellant,

 v.                                              MEMORANDUM*

ROBIN BAKER, Field Office Director,
San Diego District, United States Bureau
of Immigration and Customs Enforcement
(ICE); et al.,

              Respondents - Appellees.


                   Appeal from the United States District Court
                       for the Southern District of California
                 Jeffrey T. Miller, Senior District Judge, Presiding

                     Argued and Submitted October 12, 2011
                              Pasadena, California

Before: PREGERSON and D.W. NELSON, Circuit Judges and LYNN,** District
Judge.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Barbara M. G. Lynn, District Judge for the U.S.
District Court for the Northern District of Texas, sitting by designation.
      Guillermo Gomez-Sanchez (“Gomez”), by and through his mother and next

friend Dolores Sanchez De Gomez, appeals the district court’s order dismissing as

moot Gomez’s petition for writ of habeas corpus. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Gomez is no longer in immigration detention and the government has

offered assurances through a supplemental declaration from San Diego ICE

Assistant Field Office Director Scott C. Hamelin (“Hamelin Declaration”) that

Gomez will not be re-detained. Release from custody does not necessarily render a

habeas petition moot. See Rodriguez v. Hayes, 591 F.3d 1105, 1117-18 (9th Cir.

2010). Here, however, the government may terminate Gomez’s release only in the

three narrow circumstances identified in the Hamelin Declaration: (1) Gomez

violates the terms of his release; (2) a final order of removal is issued against him;

or (3) ICE is required by law to re-detain him. Pursuant to the Hamelin

Declaration, the government “is not free to avoid the boundaries of its commitment

by invoking section [8 U.S.C. §] 1226(c) in this case.”

      We are satisfied with the government’s assurances that it will not, under any

other circumstance, re-detain Gomez—including the government’s concession that

the third circumstance “does not mean that ICE can re-detain [Gomez] if its view

of the applicable law changes,” rather it means only that the government


                                           2
“preserv[es] the possibility that Congress could amend the Immigration and

Nationality Act or [DHS] could engage in a rulemaking that would modify the

current legal landscape.” We are also convinced that this declaration ensures that

Gomez, should he ever be re-detained under one of the three circumstances listed

in the Hamelin Declaration, will be given the right to a bond hearing before a

neutral decision-maker where the government has the burden of establishing that

he is a flight risk or a danger to the community. See id. at 1117.

       Based on the Hamelin Declaration, we also find that the voluntary cessation

doctrine does not apply because the “allegedly wrongful behavior could not

reasonably be expected to recur.” Rosemere Neighborhood Ass’n v. EPA, 581 F.3d
1169, 1173 (9th Cir. 2009) (internal quotation marks omitted); see also Picrin-

Peron v. Rison, 930 F.2d 773, 775-76 (9th Cir. 1991) (noting that none of the

voluntary cessation cases have arisen in the context of a habeas petition).

       Finally, Gomez did not challenge the reasonableness of the electronic

monitoring as a condition for release before the district court, and he did not seek

to ameliorate the conditions of his release by seeking a redetermination before the

Immigration Judge as required under 8 C.F.R. § 236.1(d)(1). Thus, Gomez did not

exhaust his administrative remedies as to this issue and it is not properly before

this court.


                                          3
AFFIRMED.




            4